Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or render obvious the cumulative limitations of instant claims 1, with particular attention drawn towards the limitations of “where the regulation plate includes a second opening adapted to allow passage of the electric current flowing between the anode and the substrate; plating the first substrate with a diameter of the first opening adjusted to a first diameter; placing a substrate holder adapted to hold a second substrate in the plating bath; and plating the second substrate with a diameter of the first opening adjusted to a second diameter smaller than the first diameter.”
The most relevant prior art is deemed to be:
Sandmann et al (US 2014/0231245 A1) discloses regulation plate (#100) which is adjustable to adjust the opening of the regulation plate ([0011]) but fails to disclose the methods of adjusting during plating or an anode mask in which the first opening is adjusted to a second opening.
Griego et al (US 2006/0049038 A1) discloses an adjustable regulation plate (Fig. 11-12 #54a,b,c [0074] “iris mechanism”) but fails to disclose adjusting to a second diameter smaller than a first diameter or an anode mask with a first opening.
Kimura e al (JP 2005-029863 as provided with IDS dated 2 April 2019)  discloses a plating apparatus comprising: 
an anode holder configured to hold an anode (Fig. 2 OR 4 #11); 
	a substrate holder placed opposite the anode holder and configured to hold a substrate (Fig. 2 or 4 # 10) ; 

	a regulation plate installed between the anode mask and the substrate holder and provided with a second opening adapted to allow passage of the electric current flowing between the anode and the substrate (Fig. 2 or 4 #5), 
	but fails to disclose an adjustable anode mask  and adjusting a first opening to a second diameter smaller than the first diameter.
Contolini et al (US 6,514,393 B1) an inflatable bladder (Abstract) comprising an elastic body (col. 4 lines 18-22) where it is adjusted via injection or discharging of a fluid (col. 5lines 1-9) but fails to disclose a method of adjusting a first opening adjusting to a second diameter smaller than a first diameter 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795